 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1014 
In the House of Representatives, U. S.,

February 2, 2010
 
RESOLUTION 
Recognizing and supporting the goals and ideals of North American Inclusion Month. 
 
 
Whereas one in every five Americans struggles with some sort of disability, be it intellectual, physical or otherwise, and the need for inclusion of individuals with disabilities is a family, community, and national priority; 
Whereas a similar ratio exists in the Jewish community, with over one million Jewish individuals living with a form of disability; 
Whereas individuals with disabilities face significant disadvantages in educational and employment opportunities; 
Whereas 70 percent of individuals with disabilities are unemployed or significantly underemployed; 
Whereas special education and related programming do not address underlying needs for appropriate training to lead to greater independence and employment; 
Whereas Yachad, the National Jewish Council for Disabilities, and its parent organization, the Union of Orthodox Jewish Congregations of America, is dedicated to addressing the needs of all individuals with disabilities and including them in the Jewish community; 
Whereas Yachad provides programming for individuals with disabilities and their families to foster inclusion in communal happenings and assists in placing individuals with disabilities in employment; and 
Whereas Yachad and the Union of Orthodox Jewish Congregations of America are cosponsoring North American Inclusion Month in February to increase public awareness of the life circumstances of individuals with disabilities, and the need for increased employment opportunities, better special education and increased inclusion of these individuals on the family, communal, and national levels: Now, therefore, be it  
 
That the House of Representatives recognizes and supports the goals and ideals of North American Inclusion Month. 
 
Lorraine C. Miller,Clerk.
